

116 HR 7760 IH: To make a supplemental appropriation for the COVID–19 Telehealth Program of the Federal Communications Commission for the fiscal year ending September 30, 2020.
U.S. House of Representatives
2020-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7760IN THE HOUSE OF REPRESENTATIVESJuly 23, 2020Ms. Spanberger (for herself, Mr. Johnson of South Dakota, Mrs. Napolitano, Mr. Fitzpatrick, Mr. Raskin, Mr. Welch, and Mr. Cox of California) introduced the following bill; which was referred to the Committee on Appropriations, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo make a supplemental appropriation for the COVID–19 Telehealth Program of the Federal Communications Commission for the fiscal year ending September 30, 2020.1.Supplemental appropriation for COVID–19 Telehealth Program(a)AppropriationThere is appropriated, out of any money in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2020, for an additional amount for Federal Communications Commission—Salaries and Expenses, $200,000,000, to remain available until expended, to carry out the COVID–19 Telehealth Program established in the Report and Order in the matter of COVID–19 Telehealth Program that was adopted by the Federal Communications Commission on March 31, 2020 (FCC 20–44).(b)Emergency designationThe amount appropriated by subsection (a) is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 and shall be available only if the President subsequently so designates such amount and transmits such designation to the Congress.